Order entered November 20, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00331-CV

                     CITY OF CARROLLTON, Appellant

                                        V.

                       1533 CRESCENT LLC, Appellee

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-09123

                                     ORDER

      Before the Court is the parties’ November 19, 2020 joint motion to further

extend the deadline for appellant’s brief. The parties explain they have entered

into a binding settlement agreement.         However, dismissal of the appeal is

conditioned upon the satisfaction of certain conditions the parties originally

believed would occur by October 15, 2020 but now believe will occur by January

2021. The parties ask the deadline for appellant’s brief be extended to January 29,
2021 and assert the brief or a motion to dismiss the appeal will be filed by that

date.

        We GRANT the motion and ORDER appellant’s brief, a motion to dismiss

the appeal, or status report be filed no later than January 29, 2021.

                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE